Citation Nr: 1213829	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-16 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition as an eligible surviving spouse for the purpose of qualifying to receive dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1930 to September 1954.  He died in August 2004, and the appellant seeks entitlement to Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC) benefits as a surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Oakland, California.  

The appellant testified before the undersigned Acting Veterans Law Judge in January 2011, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in February 2004. 

2.  The Veteran died in August 2004.

3.  At the time of the Veteran's death, the appellant and the Veteran had been married for a period of less than one year; no children were born to the couple during the marriage or prior to the marriage; and the appellant was not married to the Veteran before or during his period of military service, nor was she married to him anytime during the 15 years following his separation from service.


CONCLUSION OF LAW

There is no legal basis to recognize the appellant as an eligible surviving spouse for the purpose of receiving DIC benefits.  38 U.S.C.A. §§ 101(3), 103, 1304 (West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.54(c) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.

With regard to the current appeal, governing law and regulations provide that VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim (i.e., there can be no entitlement to the benefit as a matter of law).  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The U.S. Court of Appeals for Veterans Claims (Court) has further held that the VCAA does not apply where the law, and not the evidence, is dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA must refrain from providing assistance in obtaining evidence when an appellant, such as in this case, is ineligible for the benefit sought "because of [ ] lack of legal entitlement." 38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-2004; Mason v. Principi, 16 Vet. App. 129 (2002).  As will be discussed below in greater detail, the law is dispositive of the issue of whether the appellant is entitled to recognition as an eligible surviving spouse, and, as such, the VCAA does not apply.

Recognition as an Eligible Surviving Spouse

The appellant has filed a claim for VA death benefits, to include DIC benefits, asserting entitlement as the Veteran's surviving spouse.  In support of her claim the appellant asserts that the length of her marriage to the Veteran should not be a factor for consideration in determining whether to award DIC benefits when, such as in this case, the Veteran had long and honorable service.  

A Nevada Marriage Certificate shows that the Veteran and the appellant were married in February 2004 in Reno, Nevada.  The Veteran's Certificate of Death shows that he died in August 2004 at the age of 92.  During the January 2011 Travel Board hearing, the appellant testified that she married the Veteran when he was 92, and that she loved him and he loved her.  She expressed a deep loss at the death of her husband and a profound respect for the way he enjoyed life and for his dedicated service in the U.S. Navy.  She explained that he would have wanted her to have his benefits and submitted, with a waiver of review by the agency of original jurisdiction, a letter written by the Veteran in June 2004 expressing his love for her and wishing her, as his wife, to have everything that is his.

The appellant also submitted a January 2011 letter from a mutual friend of both the appellant and the Veteran which expressed the opinion that the appellant and the Veteran were a match made in heaven, and that they had married soon after they met.  The friend asserted that, because of the appellant, the Veteran was able to live a longer life, despite his cancer and heart condition, as a direct result of the appellant's nursing care.  The friend described the appellant as "the best thing that could have happened to [the Veteran]."  An August 2006 letter from Dr. H. also indicated that the Veteran wanted to marry the appellant because "he wanted his wife to receive the benefits that would accrue to him," and that the appellant had "tenderly cared for him until his death and had been married to him for six months."  

DIC benefits are a payment made by VA because of a service-connected death occurring after December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  "Spouse" is defined by regulation as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)."  38 C.F.R. § 3.50(a).  38 C.F.R. § 3.1(j) further defines "marriage" as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  Id.  A "surviving spouse" is defined as a member of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death and who (1) lived with the Veteran continuously since the time of the parties' marriage to the date of the Veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55 (pertaining to certain terminations of subsequent marriages), has not remarried and has not held him or herself out to the public as the spouse of a member of the opposite sex with whom he or she was then cohabiting.  38 C.F.R. 
§ 3.50 (b).

DIC may be paid to a surviving spouse if the marriage to the Veteran occurred before or during his or her service or, if the marriage took place after service, if (1) the claimant married the Veteran before the expiration of 15 years after the period of service in which the injury or disease that caused the Veteran's death was incurred or aggravated, or (2) the claimant was married to the Veteran for 1 year or more prior to the Veteran's death, or (3) the claimant was married to the Veteran for any period of time if a child was born to the marriage or was born to the couple before their marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.
 (emphasis added).
At the outset, the Board observes that the evidence of record clearly reflects that the appellant and the Veteran were married in February 2004, and that the Veteran died six months later in August 2004.  Thus, the couple were not married for at least one year prior to the Veteran's death, or within fifteen years of the Veteran's separation from service in September 1954.  Additionally, no children were born to the couple either during the marriage or before the marriage.  Consequently, although the appellant meets the regulatory definition of a surviving spouse under 38 C.F.R. § 3.50, she is not eligible for VA DIC benefits due to the timing of her marriage to the Veteran which occurred less than one year prior to his death.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54.  

The Board sympathizes with the appellant's position and readily accepts her genuine testimony that she truly loved the Veteran and that she cared for him faithfully prior to his death.  The Board expresses its sincere regret with respect to the appellant's loss of her husband.  However, the Board is bound by the applicable law and regulations, and is unable to provide a legal remedy that conflicts with the legal requirements set forth under the law.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'")).  

Accordingly, as the marriage between the appellant and the Veteran does not meet the applicable criteria for receipt of DIC benefits as set forth by statute and regulation, the appellant is not an eligible surviving spouse for the purpose of receiving such benefits.   Therefore, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition as an eligible surviving spouse for purposes of receiving VA DIC benefits is denied.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


